 

AO 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America . " JUDGMENT IN A CRIMINAL CASE
v. (For Offenses Committed On or After November 1, 1987)

_ Ruben Parra-Velazco Case Number: 3:19-mj 24213

' Jason T. Conforti

 

 

Defendant's Attorne}

REGISTRATION NO. 84549298 ; . F I L E D

THE DEFENDANT: OCT 18 2018
pleaded guilty to count(s) 1 of Complaint -

 

ERK, U.S. DISTRICT COURT
[1 was found guilty to count(s) CLERK, U.5. DISTRICT Cou

after a plea of not guilty. BY ___DEPUTY

 

 

 

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor)  * 1
C) The defendant has been found not guilty on count(s) |
C) Count(s) dismissed on the motion of the United States.
IMPRISONMENT

_ The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: 7 .

L] TIME SERVED *% days

 

Assessment; $10 WAIVED Fine: WAIVED

i] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
. the defendant’s possession at the time of arrest upon their deportation or removal.

“> 1) Court recommends defendant be deported/removed with relative, charged in case

  
 
 
 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change i in the defendant's economic circumstances.

Friday, October 18, 2019

 

Date of Imposition of Sentence

OL Re
Received “~*~ \ 3 AEF

DUSM HONORABLE BARRY M. KURREN
c UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy 3:19-mj-24213

 

 

 
